Citation Nr: 1429579	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  08-05 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent as of August 3, 2001; in excess of 20 percent as of April 5, 2004; and in excess of 30 percent as of February 24, 2010 for cervical degenerative disc disease (DDD) with spinal stenosis (cervical spine disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Appellant is a veteran who served on active duty from May 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota which effectuated the Board's June 2007 decision granting service connection for residuals of a cervical spine injury and assigned a 10 percent rating as of August 3, 2001, and in excess of 20 percent as of April 5, 2004 for this disability.  This appeal is now under the jurisdiction of the RO in Lincoln, Nebraska. 

This issue was remanded by the Board in December 2011.  In July 2012, the Appeals Management Center (AMC) increased the rating for the cervical spine disability to 30 percent effective February 24, 2010, the date of a VA examination report showing increased disability.  Because this increased rating did not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim continued to remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

The Board remanded the case again in December 2013 so that a copy of a February 2010 VA examination and any additional treatment records could be added to the record.  The directives of the Board's remand having been accomplished, the case is now returned for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Records added to the VBMS file show a potential worsening of the Veteran's cervical spine disability since it was last evaluated in February 2010.  In February 2014 medical records show it was recommended that the Veteran be seen in the emergency room for increasing neck pain.  The Veteran's representative also argued on a May 2014 Written Brief Presentation that an examination should have been provided.  The representative further indicated that the issue of entitlement to a TDIU had been raised by the record given that the Veteran now had a schedular rating adequate to support a TDIU and that while he was found to be able to work in a sedentary environment that allowed him to get up every one hour, his work history was with manual labor; and a job that allowed him to get up every hour would be making special accommodations for him.  Thus, the claim for a TDIU is found to be part of the Veteran's claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) ("[A] request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.")

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional treatment records pertaining to the Veteran's cervical spine disability from the VAMC in Hot Springs, North Dakota dated since March 2014. 

2.  After the above development, schedule the Veteran for a VA orthopedic examination to address the Veteran's cervical spine disability.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including X-rays if indicated, should be performed.  The examiner is asked to make the following medical determinations:

(a) Identify any orthopedic findings related to the Veteran's service-connected cervical spine disability and fully describe the extent and severity and those symptoms.  

(b) Provide the ranges of motion of the Veteran's cervical spine, i.e. flexion, extension, lateral flexion, and rotation, in degrees.  

(c) Determine whether range of motion is reduced by weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or pain.  Critically, if pain on motion is found, the examiner should state whether this pain is debilitating, i.e. actually affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.

(d) If the examiner finds that pain actually causes limitation of motion as described above (as opposed to mere pain on motion that is not of sufficient severity to cause additional limitations) the examiner should state the additional degree of limitation in terms of degrees, if possible.

(e) Determine whether (i) repetitive use or (ii) flare-ups would be productive of additional limitation of motion due to weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or debilitating pain.  If the Veteran's range of motion is likely to be further reduced by debilitating pain due to repetitive use or flare-ups, the examiner should so state and describe the additional degree of limitation in terms of degrees, if possible.

(f) State whether the Veteran's cervical disability causes instability, disturbance of locomotion, and/or interference with sitting, standing, and weight-bearing, and, if so, to what extent.

(g) Determine whether intervertebral disc syndrome is present in more than one spinal segment, and, if so, whether the effects in each segment are distinct.

(h) An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  Has the Veteran experienced incapacitating episodes due to his cervical spine disability?    

(i) If the examiner determines that the Veteran has experienced incapacitating episodes due to his cervical spine disability, as defined in the rating criteria, determine (i) when each incapacitating episode occurred and (ii) the duration of each incapacitating episode.  This description must be sufficient to allow VA to determine the total duration of all incapacitating episodes during any 12 month period on appeal.  

The examiner should also provide an opinion with respect to whether the Veteran's service-connected cervical spine disability, either alone or in combination with his other service-connected disabilities renders him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner also should consider in regards to the opinion on employability an article submitted by the Veteran's representative regarding "telephone neck" and repetitive motion injuries from desk work: http://www.emedicinehealth.com/neck_strain/page2_em.htm  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claims on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



